Citation Nr: 1625382	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  16-27 702	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a certificate of eligibility for loan guaranty benefits.

(The issue of entitlement to service connection for keloid scarring is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 12, 1967 to October 9, 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the Department of Veterans Affairs (VA) Eligibility Center in Winston-Salem, North Carolina, disallowing the Veteran's request for a certificate of eligibility for loan guaranty benefits.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In April 2009, the Eligibility Center in Winston-Salem, North Carolina, sent the Veteran a letter disallowing his request for a certificate of eligibility for loan guaranty benefits, stating that the Veteran served 27 days in the Marine Corps and that a minimum of 90 days of service was required for eligibility.

In June 2009, the Board received statements from the Veteran (via a VA Form 9 dated in May 2009) that indicated dissatisfaction with the disallowance of his request.  In pertinent part, the Veteran stated that he "was under the impression that [at] that time during Vietnam War, if you were in service for a short time you would receive all benefits."  The Board construes such statements as a timely Notice of Disagreement with the Eligibility Center's determination.  38 C.F.R. § 20.201 (2015).  Furthermore, as the record does not contain a Statement of the Case (SOC) addressing this issue, one must be furnished on remand.  See 38 C.F.R. § 19.9(c) (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC addressing the issue of entitlement to a certificate of eligibility for loan guaranty benefits and advise the Veteran and his representative that a timely substantive appeal is necessary to perfect the appeal to the Board.  If the appeal is perfected, then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


